Citation Nr: 1100685	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  09-40 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.	Entitlement to service connection for cold injury residuals of 
the bilateral knees, to include degenerative joint disease.

2.	Entitlement to service connection for cold injury residuals of 
the bilateral feet, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from December 1950 to 
June 1951.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.


FINDINGS OF FACT

1.	The competent evidence of record indicates the Veteran is 
diagnosed with degenerative joint disease of the bilateral 
knees that is etiologically related to active service.

2.	The competent evidence of record indicates the Veteran is 
diagnosed with degenerative joint disease of the bilateral 
feet that is etiologically related to active service.


CONCLUSIONS OF LAW

1.	Degenerative joint disease of the bilateral knees was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).

2.	Degenerative joint disease of the bilateral feet was incurred 
in active service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the 
entire record, with consideration of all the evidence.  In 
Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court held, in 
pertinent part, that the law requires only that the Board address 
its reasons for rejecting evidence favorable to the claimant.  
The Federal Circuit has also held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).

Service connection may be established for disability resulting 
from personal injury suffered or disease contracted in line of 
duty in the active military, naval, or air service.  38 U.S.C.A. 
§ 1110.  That an injury or disease occurred in service is not 
enough; there must be chronic disability resulting from that 
injury or disease.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding of 
chronicity.  38 C.F.R. § 3.303(b).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service.  
38 C.F.R. § 3.303(d).

It is VA's defined and consistently applied policy to administer 
the law under a broad interpretation, consistent, however, with 
the facts shown in every case.  When, after careful consideration 
of all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any other 
point, such doubt will be resolved in favor of the claimant.  By 
reasonable doubt it is meant that an approximate balance of 
positive and negative evidence exists which does not 
satisfactorily prove or disprove the claim.  Reasonable doubt is 
a substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2010).

The Veteran asserts he is entitled to service connection for cold 
injury residuals of the bilateral lower extremities as directly 
due to active service.  Specifically, he asserts that, while 
stationed at Fort Leonard Wood, Missouri, he slept in a pop tent 
during periods of below freezing temperatures, resulting in 
swollen knees and blistered and partially numb feet.  See October 
2009 substantive appeal.

Initially, the Board observes there is no record of the Veteran 
having been treated for swollen knees, or any other cold 
injuries, in service.  However, a June 1952 medical evaluation 
prepared for the Army Reserves notes the Veteran then indicated a 
history of swollen knees and foot trouble.

Significantly, post-service evidence includes weather information 
from Fort Leonard Wood for the period in question and a February 
2009 VA examination report.  The RO was able to verify harsh 
temperatures and significant snowfall at Fort Leonard in January 
and February 1951.  See  April 2010 Deferred Rating Decision.  
Furthermore, a February 2009 VA examination report reflects 
diagnoses of degenerative joint disease in both the bilateral 
knees and bilateral feet.  Following a review of the Veteran's 
claims folder, and interviewing the Veteran, the VA examiner 
opined that it is at least as likely as not that the Veteran's 
currently diagnosed degenerative joint disease of the bilateral 
knees and feet is caused by his active service.  In support of 
this opinion, the VA examiner noted the Veteran's service records 
support his assertion that he was at Fort Leonard Wood in early 
1951.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in "relative equipoise, the law 
dictates that the Veteran prevails."

In the instant case, even though there is no competent evidence 
that the Veteran sought treatment for a knee condition in 
service, the evidence is at least is equipoise that the Veteran 
was exposed to harsh conditions at Fort Leonard Wood in the 
winter of 1951.  In fact, as noted above, the RO's research found 
significant snows and record low temperatures during this 
timeframe.  

In light of the evidence described above, and resolving all doubt 
in favor of the Veteran, the Board concludes that service 
connection for degenerative joint disease of the bilateral knees 
and feet, as due to in-service cold injuries, is warranted.


ORDER

Service connection for degenerative joint disease of the 
bilateral knees is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

Service connection for degenerative joint disease of the 
bilateral feet is granted, subject to the laws and regulations 
governing the payment of monetary benefits.




____________________________________________
J.K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


